                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  MICHAEL K.,                                    )
                                                 )
                                Plaintiff,       )
                                                 )
                       vs.                       )          No. 1:16-cv-01536-JMS-DKL
                                                 )
  NANCY BERRYHILL, Acting Commissioner           )
  of the Social Security Administration,         )
                                                 )
                                Defendant.       )

                                             ORDER

       Plaintiff Michael K. applied for disability insurance benefits and supplemental security

income from the Social Security Administration (“SSA”), and his applications were initially

denied. An Administrative Law Judge (“ALJ”) also concluded that Michael K. was not entitled to

receive disability benefits or supplemental security income, and the Appeals Council denied

review of that decision as well. Michael K. then initiated this action, asking the Court to review

the denial of benefits pursuant to 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c). On March 27, 2017,

the Court vacated the ALJ’s decision denying Michael K. benefits and remanded the matter for

further proceedings. The SSA then reviewed its decision and awarded Michael K. $28,109.52 in

back pay. [Filing No. 32-3.]

       Michael K. then filed a Motion for Attorney’s Fees, in which he argued that $8,075.75 in

attorneys’ fees were being held by the “payment center,” and requested that the fees be paid to his

attorneys, Stewart & Stewart. [Filing No. 28.] The Court denied Michael K.’s motion, noting that

Michael K. had failed to provide a copy of his award letter detailing either the amount of back pay

due or the attorneys’ fees certified by the Commissioner, a copy of his fee arrangement with

counsel, or an itemized list of time spent that distinguishes between work done before this Court


                                                1
and that done before the administrative agency. [Filing No. 31.] The Court denied Michael K.’s

motion without prejudice to refiling it in a manner that cured the deficiencies noted. [Filing No.

31.] Michael K. has now filed an Amended Motion for Attorney’s Fee, with some of the requested

evidentiary support, and the motion is ripe for the Court’s consideration. [Filing No. 32.]

                                             I.
                                     STANDARD OF REVIEW

       The award of attorneys’ fees for representation of disability claimants is governed by three

statutes – 42 U.S.C. § 406(a), the Equal Access to Justice Act (the “EAJA”) (28 U.S.C. § 2412),

and 42 U.S.C. § 406(b). First, Section 406(a) governs the award of attorneys’ fees for legal

services provided in connection with an administrative claim before the SSA, and fees can be

awarded either through the SSA’s approval of a written fee agreement between the claimant and

the attorney, or based on the SSA’s approval of a fee petition made by the attorney. 42 U.S.C. §

406(a)(2). A written fee agreement under § 406(a) can provide for a fee of no more than the lesser

of 25% of the back benefits or $6,000. 42 U.S.C. § 406(a)(2)(A)(i).

       Second, the Equal Access to Justice Act (“EAJA”) entitles a party who prevails against the

United States to recover attorneys’ fees if the Government’s position in the litigation was not

“substantially justified.” 28 U.S.C. § 2412(d)(1)(A). An application for fees under the EAJA must

be made within thirty days of the final judgment. 28 U.S.C. § 2412(d)(1)(B).

       Finally, 42 U.S.C. § 406(b) governs the award of attorneys’ fees when a claimant receives

a favorable disability determination from the SSA on remand, after a successful federal court

review. It provides that:

       Whenever a court renders a judgment favorable to a claimant under this subchapter
       who was represented before the court by an attorney, the court may determine and
       allow as part of its judgment a reasonable fee for such representation, not in excess
       of 25 percent of the total of the past-due benefits to which the claimant is entitled
       by reason of such judgment….

                                                2
See Culbertson v. Berryhill, 139 S.Ct. 517, 520 (2019) (explaining that “[42 U.S.C.] § 406(a)

governs fees for representation in administrative proceedings; § 406(b) controls fees for

representation in court”) (citation and quotation omitted). Section 406(b) is designed “to control,

not to displace, fee agreements between Social Security benefits claimants and their counsel.”

Gisbrecht v. Barnhart, 535 U.S. 789, 793 (2002).

       The Commissioner may withhold past-due benefits in order to pay fees under either §

406(a) or § 406(b) directly to the attorney. Culbertson, 139 S.Ct. at 520. Because an award under

§ 406 comes from a claimant’s award and not from agency funds, the Commissioner does not have

a financial stake in the resolution of the fee motion but “plays a part in the fee determination

resembling that of a trustee for the claimant[ ].” Gisbrecht, 535 U.S. at 796 n. 6. Fees awarded

under the EAJA come from SSA funds, and not the claimant’s award, and are paid to the claimant

rather than to his or her attorney. Id. at 796.

       Here, the SSA withheld $14,075.75 from Michael K.’s past-due benefits after he prevailed

on remand from this Court and has already paid Michael K.’s counsel $6,000 under § 406(a).

[Filing No. 33-2 (letter from SSA Assistant Regional Counsel Jason Scoggins stating “[o]n or

about May 15, 2018, the Commissioner’s processing center withheld $14,075.75 in past-due Title

II benefits for payment of attorney fees. On or about June 13, 2018, the processing center paid

$6,000 (less a statutory user fee) to [Michael K.’s counsel]”).] In his Amended Motion, Michael

K. requests payment of the remaining $8,075.75 to his attorney under § 406(b).

                                                 II.
                                             DISCUSSION

       In his Amended Motion, Michael K. argues that his counsel “diligently represented

Plaintiff, including, but not limited to, countless communications with Plaintiff and Defendant



                                                  3
regarding the status of Plaintiff’s benefits…; obtaining supporting evidence to present in support

of Plaintiff’s claim, filing Plaintiff’s Reconsideration Appeal, Hearing Appeal, ALJ Appeal,

Federal Appeal and performing other tasks in the representation [of] Plaintiff.” [Filing No. 32 at

1.] Michael K. details the amount of time his counsel spent on each phase of the representation

and provides a copy of an Attorney’s Fee Approval Agreement (the “Fee Agreement”), an itemized

list of the time his counsel spent on his case (separated by time spent on the administrative appeal,

the federal appeal, the administrative process after remand, and the attorneys’ fee petition), and

his letter from the SSA awarding supplemental security income. [Filing No. 32-1; Filing No. 32-

2; Filing No. 32-3.]

       In response, the Commissioner notes that Michael K. did not provide a copy of the letter

from the SSA awarding him disability insurance benefits, and attaches the letter to its brief. [Filing

No. 33 at 1-2; Filing No. 33-1.] She then notes that the Commissioner acts similar to a trustee for

claimants in this context, and that the fee requested does not appear to be excessive for the work

counsel performed. [Filing No. 33 at 2-3.] She asserts, however, that the Fee Agreement does not

cover work performed in federal court under § 406(b), and states that “[i]t is the Commissioner’s

position that if counsel cannot produce such an agreement, the Court should award a reasonable §

406(b) fee under the circumstances without a presumption that 25% of Plaintiff’s past-due benefits

is the correct amount.” [Filing No. 33 at 3.]

       The Fee Agreement provides:

       WHEREAS, this agreement was made and entered into between the parties prior to
       the Social Security Administration’s favorable determination of decision on the
       claim(s); and

       WHEREAS, the fee specified in this agreement does not exceed twenty-five
       percent (25%) of the past due benefits, and

       WHEREAS, the determination or decision on the claim(s) is favorable, and

                                                  4
       WHEREAS, the claim results in past due benefits.

       Now, for and in consideration of the above conditions, the parties state as follows:

       1. Attorney and claimant understand that for a fee to be payable, the Social
          Security Administration must approve any fee said attorney charges or collects
          from the claimant for services attorney provides in proceedings before the
          Social Security Administration in connection with the claimant’s claim(s) for
          benefits.

       2. If the Social Security Administration makes [a] favorable decision, claimant
          will pay attorney fees equal to the lesser of the twenty-five percent (25%) of all
          the past due benefits awarded to the claimant or claimant’s family, or the dollar
          amount established pursuant to 42 U.S.C. 406(a)(2)(A), which is currently
          $6,000.00, subject to change by the Social Security Administration.

[Filing No. 32-1.] As noted above, $6,000 from Michael K.’s total past-due benefits has already

been paid to Michael K.’s counsel under § 406(a).

       The Court has a duty to review an attorney fee request in this context for reasonableness,

and that duty starts with reviewing the agreement that the attorney made with his or her client.

Gisbrecht, 535 U.S. at 807 (“§ 406(b) calls for court review of [fee] arrangements as an

independent check, to assure that they yield reasonable results in particular cases”). Because the

Fee Agreement here only addresses fees incurred at the agency level under § 406(a), the Court

finds that Michael K.’s counsel is not entitled to fees above the $6,000 it has already received

under § 406(a). The Fee Agreement does not communicate to Michael K. that his counsel is

entitled to any fees over and above fees recoverable under § 406(a). See Indiana Rule of

Professional Conduct 1.5(b) (“The scope of representation and the basis or rate of the fee and

expenses for which the client will be responsible shall be communicated to the client, preferably

in writing, before or within a reasonable time after commencing the representation, except when

the lawyer will charge a regularly represented client on the same basis or rate”). Indeed, the Fee

Agreement explicitly limits payment of attorneys’ fees to 25% of all past due benefits awarded, or

                                                5
$6,000, whichever is less. The Fee Agreement simply does not contemplate the award of fees

under § 406(b), and Michael K.’s counsel does not point to any other agreement that would entitle

it to attorneys’ fees under § 406(b) in connection with proceedings before this Court. Absent

communication to Michael K. of the possibility of a separate fee award for work done before the

Court, the Court finds that any further award would not be reasonable. 42 U.S.C. § 406(b)

(allowing the award of “a reasonable fee” for representation in federal court); Gisbrecht, 535 U.S.

at 793 (“Congress…designed § 406(b) to control, not to displace, fee agreements between Social

Security benefits claimants and their counsel”).

       The Court notes that Michael K.’s counsel potentially could have entered into another fee

agreement with Michael K. when it became clear that his claim would involve litigating in federal

court. Counsel also could have sought fees under the EAJA within thirty days of the date judgment

was entered in this matter. But Michael K.’s counsel did neither. Because the Fee Agreement

does not contemplate the award of attorneys’ fees for work incurred in connection with federal

court litigation, the Court DENIES Michael K.’s Amended Motion for Attorney’s Fee. [Filing

No. 32.]

                                             III.
                                          CONCLUSION

       For the foregoing reasons, the Court DENIES Michael K.’s Amended Motion for

Attorney’s Fee, [32].




           Date: 3/26/2019




Distribution via ECF only to all counsel of record

                                                   6
